
	
		I
		112th CONGRESS
		1st Session
		H. R. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Bachmann (for
			 herself, Mr. McClintock,
			 Mr. Posey,
			 Mr. Akin, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committees on
			 Agriculture,
			 Energy and Commerce,
			 the Judiciary,
			 the Budget,
			 Oversight and Government
			 Reform, Ways and
			 Means, and Small
			 Business, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act.
	
	
		1.RepealThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203) is repealed and the provisions of
			 law amended by such Act are revived or restored as if such Act had not been
			 enacted.
		
